Case 1:21-cr-10047-RGS Document 1-1 Filed 02/05/21 Page 1 of 2

&JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

 

 

 

Criminal Case Cover Sheet U.S. District Court - District of Massachusetts
Place of Offense: Category No. ll Investigating Agency FBI
City _Cambridge Related Case Information:
County — Middlesex Superseding Ind./ Inf. Case No.
Same Defendant New Defendant

Magistrate Judge Case Number
Search Warrant Case Number 20-MJ-5184-JGD
R 20/R 40 from District of

 

 

Defendant Information:

 

 

 

 

 

Defendant Name Mark Joseph Ahn Juvenile: [ | Yes No
Is this person an attorney and/or a member of any state/federal bar: [ | Yes No

Alias Name

Address (City & State) Wilsonville, Oregon

Birth date (Yr only): 1962 SSN (last4#):_ 8143 Sex Male Race: White Nationality: USA

Defense Counsel if known: Nelson A. Boxer Address Petrillo Klein & Boxer LLP

Bar Number 655 Third Avenue, 22nd Floor

 

New York, NY 10017
U.S. Attorney Information:

 

 

 

AUSA _Kriss Basil Bar Number if applicable | _673074
Interpreter: [ | Yes No List language and/or dialect:
Victims: [V Yes [_]No If yes, are there multiple crime victims under 18 USC§3771(d)(2) [ | Yes No

Matter to be SEALED: [| Yes No

[Warrant Requested Regular Process [| In Custody

Location Status:

 

 

 

 

 

 

Arrest Date

[_ ]Already in Federal Custody as of in

[_]Atready in State Custody at [_ |Serving Sentence [Awaiting Trial
[ On Pretrial Release: Ordered by: on

Charging Document: [| Complaint Information [| Indictment

Total # of Counts: [_ ]Petty a—$—$s$=—= [__|Misdemeanor —— Felony

Continue on Page 2 for Entry of U.S.C. Citations

Thereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
accurately set forth above.

Dates Q—- 4 ~ 24 Signature of AUSA: ke. Jesu Bn >
Case 1:21-cr-10047-RGS Document 1-1 Filed 02/05/21 Page 2 of 2

JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse

 

District Court Case Number (To be filled in by deputy clerk):

 

Name of Defendant Mark Joseph Ahn

 

U.S.C. Citations

Index Key/Code Description of Offense Charged Count Numbers

Securities Fraud
Set1 18 U.S.C. § 1348 Counts One and Two

 

Set 2

 

 

Set 3

 

 

Set 4

 

 

Set 5

 

 

Set 6

 

 

Set 7

 

 

Set 8

 

Set 9

 

 

Set 10

 

 

Set 11

 

 

Set 12

 

 

Set 13

 

 

Set 14

 

 

Set 15

 

 

ADDITIONAL INFORMATION:

 

 

 

 

USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013
